Citation Nr: 0320597	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for PTSD during the 
period of August 2000 to the present.  
Obtain records from each health care 
provider the veteran identifies.

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Ask the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically about infantry 
patrols conducted while serving with the 
264th and 854th Transportation Companies 
in Vietnam from March 1969 to March 1970, 
in addition to having witnessed the 
deaths of close friends, as well as any 
other stressful situations he considers 
relevant.  The veteran must be advised 
that he should provide specific details 
of his alleged stressors such as names of 
the individuals whose deaths he claims to 
have witnessed, and also to provide the 
relevant dates on which any claimed 
stressors allegedly occurred to the 
extent possible.  

3.  Upon receipt of the veteran's 
statement outlining the details of his 
alleged stressors, prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
in 264th Transportation Company and in 
the 854th Transportation Company, United 
States Army in the Republic of Vietnam 
from approximately March 1969 to March 
1970.  Provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran: participation 
in infantry patrols during his tour of 
duty in Vietnam and witnessing deaths of 
close friends, in addition to any other 
specific stressors identified in his 
statement.  Provide USASCRUR with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the claims 
file with orange tabs.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a VA psychiatric 
examination conducted by a panel of at 
least two board-certified psychiatrists 
to determine 1) if the veteran has PTSD 
related to service and 2) to obtain 
opinions as to the sufficiency of any 
verified stressors as a precipitating 
factor for the incurrence of PTSD.  Send 
the claims folder to the examiners for 
review in advance of the scheduled 
examination.  The examining psychiatrists 
are strongly cautioned that only those 
stressors which have been actually 
verified may be considered in assessing 
whether or not the veteran has PTSD 
related to his active service.  The 
examiners are advised that general 
unverified statements such as having 
witnessed the deaths of unnamed 
"buddies" or having participated in 
unverified infantry patrols would not 
constitute proper bases upon which a 
determination can be made as to whether 
or not the veteran has PTSD as a result 
of his active service.  The examiners are 
requested to offer complete rationales 
for all opinions offered, and should 
reconcile any opinions offered with any 
other relevant medical opinions of 
record.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





